Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	Claims 13 and 14 are objected to because of the following informalities:
	In claim 13, "A a steering axle" should be --A steering axle--.
	In claim 14 last line, --.-- should be inserted after "the tread". 
	Appropriate correction is required.
3)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4)	Claims 1-3, 5-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lurois (US 5,896,905) in view of Europe 613 (EP 738,613) and optionally Arnold et al (US 2011/0265923) and/or Chekanov et al (US 2015/0087745).
	
	Lurois discloses a pneumatic tire (e.g. heavy duty tire size 295/80R22.5) for a heavy vehicle having a tread comprising ribs separated by circumferential grooves wherein ribs between the outermost circumferential grooves comprise incisions 30 (sipes) having a width of 0.6 mm.  See FIGURE 1 or FIGURES 3-4 or FIGURE 5.  In view of the tire size of 295/80R22.5 and the sipe width of 0.6 mm, the sipes 30 close up at least partially when they enter a contact patch in contact with a roadway.  Each sipe 30 is inclined at an angle alpha of 5 to 25 degrees with respect to the perpendicular to the tread surface (the radial direction).  See FIGURE 2A or 2B.  Lurois teaches that wear life is improved.  Lurois is silent as to composition of the tread.
	Europe 613 discloses a pneumatic tire for truck/bus (e.g. heavy duty tire size 11.00R22) having a tread comprising a RUBBER TREAD CAP 2 and a RUBBER TREAD BASE 3 [FIGURES 1-2].  The TREAD CAP comprises:
20 to 50 parts natural rubber,
20 to 50 parts styrene butadiene rubber,
0 to 50 parts polybutadiene rubber,
40 to 80 parts reinforcing filler comprising
		 5 to 80% carbon black and 20 to 95% silica,
and silica coupler.

See page 2 lines 50-59.  Europe 613 discloses the TREAD CAP comprising 40 to 80 parts reinforcing filler of reinforcing silica and carbon black comprised of 5 to 60 parts silica [claim 1].  Europe 613 discloses that for the TREAD CAP, the weight ratio of carbon black to silica may be in a range of 2/1 to 1/10 [page 4 lines 12-13, claim 3].  Europe 613 teaches using silica as reinforcement for tread cap elastomers in a tread cap/base construction to provide a tire tread construction which can run cooler, lower or maintain the tire rolling resistance and enhance or substantially maintain tread characteristics [page 1 lines 37-41].  The TREAD BASE comprises:
	100 parts cis 1,4 polyisoprene natural rubber,
	20 to 60 parts reinforcing filler comprising
			20 to 40 parts carbon black and 0 to 15 parts silica.
	 
See page 3 lines 47-49.  Europe 613 discloses using Samples A, B and C for the TREAD CAP and sample Y for the TREAD BASE:

SAMPLE A
TREAD CAP
SAMPLE B
TREAD CAP
SAMPLE C
TREAD CAP
SAMPLE Y
TREAD BASE
carbon black
30 parts
30 parts
0 parts
35 parts
silica
25 parts
25 parts
60 parts
0 parts
E' (100oC)
3.5 MPa
4 MPa
4.6 MPa
2.8 MPa
tan delta (100oC)
0.06
0.07
0.08
0.02
elongation
600%
600%
570%
520%

 
See Table 1 and Table 2.  The following two formulas can be used to determine modulus G* for the rubber tread cap and rubber tread base:

    PNG
    media_image1.png
    93
    494
    media_image1.png
    Greyscale

E* = 3G*
With respect to the above first formula, the following is noted:

    PNG
    media_image2.png
    183
    315
    media_image2.png
    Greyscale

The above two formulas were used to determine E*, G* and tan delta / G* for SAMPLES A, B, C and Y.  These values for E*, G* and tan delta / G* along with the values of E', tan delta and elongation from Table 2 are presented in the Table below:

E'
(100oC)
tan δ (100oC)
E*
(100oC)
G*
(100oC)
elongation
at break
tan δ / G*
SAMPLE A
3.5 MPa
0.06
3.51 MPa
1.17 MPa
600%
0.051
SAMPLE B
4 MPa
0.07
4.01 MPa
1.34 MPa
600%
0.052
SAMPLE C
4.6 MPa
0.08
4.61 MPa
1.54 MPa
570%
0.052
SAMPLE Y
2.8 MPa
0.02
2.80 MPa
0.93 MPa
520%
0.022


Hence, Europe 613 discloses a rubber tread cap having ratio tan delta / G* at 100oC equal to 0.051,  elongation at break equal to 600% and tan delta at 100oC equal to 0.06 and a rubber tread base having ratio tan delta / G* at 100oC equal to 0.022 and tan delta at 100oC equal to 0.02.  Europe 613 teaches that a tire has cooler internal running temperature.
	As to claims 1-3 and 11, it would have been obvious to one of ordinary skill in the art to provide Lurois' heavy duty pneumatic tire with a tread having a rubber cap tread (external layer) and a rubber base tread (internal part) SUCH THAT the rubber tread cap has tan(delta)max/(G*25%) ratio being at most equal to 0.065, in which tan(delta)max is the measurement, at 60°C, of the loss factor of the material of which the rubber tread cap is made, and G*25% is the complex dynamic shear modulus, expressed in MPa, of this material as obtained according to the recommendations of standard ASTM D 5292-96, and a deformation at break under tensile testing being at least equal to 530%, this value being obtained at a temperature of 60°C according to the recommendations of French standard NF T 46-002 [claim 1], the rubber tread cap comprises a composition as set forth on lines 12-17 [claim 1], the deformation at break under tensile testing of the material which, when new, forms the rubber tread cap is at least equal to 570% [claim 2], the maximum value of tan(delta), denoted tan(delta)max and measured at 60°C for the material which, when new, forms the rubber tread cap is less than or equal to 0.10 [claim 3], the rubber tread cap has  tan(delta)max /(G*25%) ratio being at most equal to 0.065 and strain at break at least equal to 530% and the rubber tread base has tan(delta)max /(G*25%) ratio of less than 0.085 and tan(delta)max value of less than 0.09 [claim 11] since (1) Lurois teaches a HEAVY DUTY PNEUMATIC TIRE having a tread comprising inclined sipes which are inclined at an angle of 5 to 25 degrees with respect to the radial direction to improve wear life, (2) Europe 613 teaches providing a HEAVY DUTY PNEUMATIC TIRE with a tread comprising, for example, a rubber tread cap having ratio tan delta / G* at 100oC equal to 0.051,  elongation at break equal to 600% and tan delta at 100oC equal to 0.06 and a rubber tread base having ratio tan delta / G* at 100oC equal to 0.022 and tan delta at 100oC equal to 0.02 (100oC being an elevated temperature) so that the tire has cooler internal running temperature wherein the rubber tread cap comprises a composition as set forth on page 2 lines 50-59 [20 to 50 parts natural rubber, 20 to 50 parts styrene butadiene rubber, 0 to 50 parts polybutadiene rubber, 40 to 80 parts reinforcing filler comprising 5 to 80% carbon black and 20 to 95% silica, and
silica coupler] and optionally (3) (A) Arnold et al teaches providing a tread of a heavy duty tire such that a tread / under tread has tan delta max at 60oC (elevated temperature) of, for example, 0.061, 0.077, 0.074 [compositions F1, F2, F3 in Table 1] to improve rolling resistance and/or (B) Chekanov et al teaches providing an all season tire such that a tread has modulus G* at 60oC of 0.8 to 1.3 MPa to break compromise of wet braking and wear.  It is noted that "the natural rubber ... in case of a blend being present in a majority amount relative to the amount of the other diene elastomer(s) used" [claim 1] reads on 50 parts natural rubber, 25 parts polybutadiene rubber and 25 parts S-SBR as in composition A since 50 parts natural rubber is greater than either 25 parts S-SBR or 25 parts polybutadiene rubber.  IN ANY EVENT: It would have been obvious to one of ordinary skill in the art to provide the rubber component in the rubber tread cap such that "the natural rubber ... in case of a blend being present in a majority amount relative to the amount of the other diene elastomer(s) used" [claim 1] in view of (1) Europe 613's teaching to use 20 to 50 parts natural rubber in the tread cap and (2) Europe 613's disclosure of a rubber tread cap composition comprising 50 parts natural rubber, 25 parts polybutadiene rubber and 25 parts S-SBR; the use for example of 50.1 parts natural rubber, which rounds to 50 parts natural rubber, not considered to be non-obvious.  With respect to overall filler content being greater than 50 and silica content being greater than 40 (claim 1), Europe 613 teaches a TREAD CAP comprising 40 to 80 parts reinforcing filler comprising 5 to 80% carbon black and 20 to 95% silica.  Also, note that Europe 613's SAMPLE C for TREAD CAP in TABLE 2 comprises 60 parts silica.   
	As to claim 5, the sum of sulfur and accelerator in rubber tread cap composition A is 2.6.  
	As to claim 6, the base contains 1.4 parts sulfur.  IN ANY EVENT: It would have been obvious to one of ordinary skill in the art to use at least 1.4 parts sulfur in the rubber tread cap since Europe 613 teaches that the sulfur content may be 0.5 to 4 phr [page 7 lines 1-5]. 
	As to claim 7, Lurois teaches an angle of 5 to 25 degrees with respect to the radial direction.
	As to claim 9, Lurois teaches a sipe width of 0.6 mm.  
	As to claim 10, Lurois shows the depth of the sipes 30 being within the claimed range of at least equal to 40% of the thickness E of wearable material of the tread [claim 7].  See FIGURES 4, 8.  It is noted that thickness E reads on depth of circumferential grooves.
	As to claim 12, it would have been obvious to one of ordinary skill in the art to provide the tread such that the rubber tread base (internal layer) has a thickness of
10-40% of the total thickness of the tread since Europe 613 shows providing the rubber tread base with a small thickness relative to the total thickness of the tread [FIGURES 1-2].
	As to claim 13, Lurois discloses a pneumatic tire having a size of 295/80R22.5 and mounting a pneumatic tire on a steering axle (non-driving axle) of a heavy vehicle [col. 2 lines 36-48, col. 4 lines 65-67, col. 6 lines 33-38]. 
5)	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lurois (US 5,896,905) in view of Europe 613 (EP 738,613) and optionally Arnold et al (US 2011/0265923) and/or Chekanov et al (US 2015/0087745) as applied above and further in view of Gayton et al (US 2017/0008345).
	As to claim 4, it would have been obvious to one of ordinary skill in the art to provide the rubber tread cap such that G* at 60oC is greater than or equal to 1.7 MPa since Gayton et al teaches providing a tread cap of a heavy duty tire such that G* at 60oC is greater than 1.7 MPa to improve wear property and improve the distance the tread can cover before retreading is required [paragraphs 43-44].
6)	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lurois (US 5,896,905) in view of Europe 613 (EP 738,613) and optionally Arnold et al (US 2011/0265923) and/or Chekanov et al (US 2015/0087745) as applied above and further in view of Radulescu (US 2004/0003879) or Europe 104 (EP 810104).
	As to claim 8, it would have been obvious to one of ordinary skill in the art to provide Lurois' pneumatic tire such that the angle of the inclined sipes varies as claimed since (1) Radulescu teaches varying angle of inclined sipes in a tire tread [FIGURE 2] to provide the same rate of wear for all ribs of a tire tread or (2) Europe 104 teaches   varying angle of inclined sipes in a tire tread [FIGURE 6] to obtain good braking properties on wet ground and good traction properties on snow / ice.
7)	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lurois (US 5,896,905) in view of Europe 613 (EP 738,613) and optionally Arnold et al (US 2011/0265923) and/or Chekanov et al (US 2015/0087745) as applied above and further in view of Japan 905 (JP 2002-254905).
	As to claim 14, it would have been obvious to one of ordinary skill in the art to provide the tread of Lurois such that the inclined sipes have a depth which is greater than the wearable thickness of the tread since Japan 905, directed to a heavy duty tire (e.g. tire size 295/75R22.5) having a tread comprising sipes which are inclined with respect to the radial direction, teaches providing the inclined sipes with a depth D4 which is 30 to 120% of the depth D1 of a circumferential groove in the tread [FIGURES 1-4, machine translation]. 
8)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9)	Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/761,797.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of this application does not exclude the enlargement at a radially inner end of the plurality of sipes as set forth in claim 1 of copending 16/761,797.
	Claims 2-13 of this application correspond to claims 2-4, 7-14 and 16 respectively of copending 16/761,797
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
10)	Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/761,797 as applied above and further in view of Japan 905 (JP 2002-254905).
	As to claim 14, it would have been obvious to one of ordinary skill in the art to provide the tire for a heavy duty vehicle of claim 1 of 16/761,797 such that the inclined sipes have a depth which is greater than the wearable thickness of the tread since Japan 905, directed to a heavy duty tire (e.g. tire size 295/75R22.5) having a tread comprising sipes which are inclined with respect to the radial direction, teaches providing the inclined sipes with a depth D4 which is 30 to 120% of the depth D1 of a circumferential groove in the tread [FIGURES 1-4, machine translation]. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Remarks
11)	Applicant's arguments filed 6-28-22 have been fully considered but they are not persuasive.
	Applicant argues that in both the tread base and the tread cap of Europe 613, the silica is not greater than 40 phr as claimed.  This argument is not persuasive.  FIRST: Europe 613 teaches the TREAD CAP comprising greater than 40 phr silica since in the description of the TREAD CAP on page 2 lines 50-59, Europe 613 teaches that the TREAD CAP comprises 40 to 80 parts reinforcing filler comprising 5 to 80% carbon black and 20 to 95% silica.  Also, note that Europe 613's SAMPLE C for TREAD CAP comprises 60 parts silica.  SECOND:  The specified composition comprising greater than 40 phr silica in claim 1 is for "the material of the tread that is intended to be in contact when new with a roadway [TREAD CAP]" (which forms a radially external part (Ce) [TREAD CAP] of the tread as in, for example, dependent claim 2) instead of a TREAD BASE.    
	With respect to the non-statutory double patenting rejection, no terminal disclaimer has been received.
12)	No claim is allowed.
13)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 10, 2022